DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 1 — 4,7 and 10 — 12 as being unpatentable
over Takedutsumi et al (U.S. Patent Application Publication No. 2009/0230132 A1) in view of
Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 6 as being unpatentable over Takedutsumi et al
(U.S. Patent Application Publication No. 2009/0230132 A1) in view of Hughes et al (U.S. Patent
No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and further in view of Enlow et al
(U.S. Patent No. 2004/0247837 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 — 4, 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable
over Ohkubo et al (WO 2016/199734 A1; U.S. Patent Application Publication No. 2018/0105332 A1 is used as English translation) in view of Declerck (U.S. Patent Application Publication No. 2007/0141326 A1) and Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728).

comprising an outlet that is a spout interposed between sheets (the attachment portion is interposed between an edge of a first container film and an edge of a second container film; paragraph 0248, Figure 9 A), which therefore define an internal side and facing a space of the bag and contacting a content; the sheets therefore constitute a bag body to which the outlet is joined; the outlet   comprises a main body and an opening body that are molded (paragraph 0259),  and a flow passage (inner opening; paragraph 0170) and as shown in Figure 7A the main body and opening body have cylindrical shapes and the main body is formed on an external surface of the opening body; the opening body is therefore a first molded body and the main body is a second molded body; the second molded body comprises linear low density polyethylene (paragraph 0257) and the first molded body comprises cyclic olefin – based resin (paragraph 0260); the outlet comprises at least two colors, because multicolor molding is disclosed (paragraph 0261); each sheet is a plastic film (paragraph 0262) that is a laminated film, therefore a laminate, comprising a layer with heat sealing property, therefore a sealant layer, and another layer, therefore a substrate, laminated via an adhesive agent (paragraph 0265), which is therefore a first intermediate layer; the spout is therefore sealed between the two laminates, and a bag shape is formed by sticking sealant layers to each other, and the outlet is joined by being held between the two sealant layers and the sealant layer faces a space of the bag and contacts a content; a second molded body formed on an external circumferential surface of the first molded body is not explicitly disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a second molded body formed on an external circumferential surface of the first molded body, as  a single article, which is a spout, comprising both the first molded body and second molded body is disclosed.  A substrate layer that is polychlorotrifluoroethylene is 
Hughes et al teach an adhesive (column 6, lines 11 — 22) comprising a modified
polyethylene — based resin (column 4, lines 67 — 68) and a polyethylene — based resin
(unmodified; column 5, lines 1 — 6) for the purpose of obtaining improved impact and strength
properties (column 5, lines 64 — 68).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
polyethylene — based resin and a modified polyethylene — based resin in order to obtain
improved impact and strength properties as taught by Hughes et al.
Okamoto et al teach a package (packaging; column 18, lines 60 — 65) having heat
sealability (column 19, lines 1 — 3) comprising a cyclic olefin resin (polymer; column 11, lines 58 — 64) that is also a fluorine — based resin (column 12, lines 34 — 49) for the purpose of
obtaining well balanced physical properties (column 18, lines 60 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
sealant layer comprising a cyclic olefin resin in order to obtain well balanced physical properties
as taught by Okamoto et al.
With regard to Claim 2, the polyethylene — based resin taught by Hughes et al is linear

With regard to Claim 3, the modified polyethylene — based resin taught by Hughes et al
is maleic anhydride — modified (column 3, lines 41 — 57).
With regard to Claim 4, Hughes et al additionally teach an elastomer component that is
acrylonitrile — butadiene — styrene (column 5, lines 19 — 21) and a component having an
epoxy group (epoxy; column 5, line 29).
With regard to Claim 7, a thickness of 50 m is taught by Declerck (paragraph 0030).
With regard to Claim 10, a surface  resin layer and a second intermediate layer between the substrate layer and surface resin layer, on an external side of the substrate layer, are not disclosed by Ohkubo et al.  However, additional layers are disclosed (other films being laminated; paragraph 0262). It would have been obvious for one of ordinary skill in the art to provide for a surface  resin layer and a second intermediate layer between the substrate layer and surface resin layer, on an external side of the substrate layer, as additional layers are disclosed.

5. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkubo et al (WO 2016/199734 A1; U.S. Patent Application Publication No. 2018/0105332 A1 is used as English translation) in view of Declerck (U.S. Patent Application Publication No. 2007/0141326 A1) and Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and further in view of Scholz et al (U.S. Patent No. 6,797,787 B2).
Ohkubo et al, Declerck, Hughes et al and Okamoto et al disclose a packaging bag as discussed above. Ohkubo et al, Declerck, Hughes et al and Okamoto et al fail to disclose a component comprising an epoxy group comprising an epoxy that has been introduced into 1,2 —
polybutadiene, having a number average molecular weight of 500 and 4,000 or less.

polyalkenylene having a number average molecular weight of 1,000 (column 2, lines 20 — 39)
that is 1,2 — polybutadiene (column 3, lines 9 — 20) for the purpose of avoiding the use of
solvents (column 1, lines 60 — 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for an
epoxidized polyalkenylene having a number average molecular weight of 1,000 that is 1,2 —
polybutadiene in order to avoid the use of solvents as taught by Scholz et al.


6. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkubo et al (WO 2016/199734 A1; U.S. Patent Application Publication No. 2018/0105332 A1 is used as English translation) in view of Declerck (U.S. Patent Application Publication No. 2007/0141326 A1) and Hughes et al (U.S. Patent No. 5,346,963) and Okamoto et al (U.S. Patent No. 5,693,728) and further in view of Enlow et al (U.S. Patent No. 2004/0247837 A1).
Ohkubo et al, Declerck, Hughes et al and Okamoto et al disclose a packaging bag as discussed above. Ohkubo et al, Declerck, Hughes et al and Okamoto et al fail to disclose an elastomer component comprising a styrene — ethylene — butylene — styrene copolymer having a styrene content of 8% by mass or more and 24% by mass or less. However, an elastomer component that is acrylonitrile — butadiene — styrene is disclosed, as discussed above, and polystyrene is also disclosed (column 5, lines 19 — 21 of Hughes et al). It would have been obvious for one of ordinary skill in the art to alternatively provide for a styrene — ethylene — butylene — styrene copolymer, as an elastomer component that is acrylonitrile — butadiene — styrene and polystyrene is disclosed. Furthermore, Enlow et al teach that styrene — ethylene — 
It would have been obvious for one of ordinary skill in the art to provide for styrene —
ethylene — butylene — styrene copolymer having a styrene content of 13% by weight, as
styrene — ethylene — butylene — styrene copolymer having a styrene content of 13% by
weight is known in the art to be commercially available.



ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 7 and 10.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782